Mr. Justice Frantz
concurring in the result:
There is antagonism of view between the opinions of Mr. Justice Hall and Mr. Justice Doyle, and both, I maintain, hold positions opposed to established principles of law. Since I would not have this court place in jeopardy or forsake time-tested rules, I would state briefly why I concur in the result only of the opinion of Mr. Justice Hall.
I am persuaded that the casualty forming the basis of this suit was the result of an unfortunate accident in which neither party was at fault. Criteria for responsibility are subjective in this case; we must consider the circumstances as they affected the minds of Duff and the trainman in order to apply the proper rules. When so done, we then ought to say, “Damnum absque injuria.”
Duff, according to the trial court’s findings, believed himself in danger. His apparent danger motivated his conduct; he must extricate himself from his perilous plight. Time, place and circumstances were elements with which his conduct as an ordinarily prudent man must be measured and weighed. Who would assert that as a matter of law Duff’s action in the locale considered was not such as would be expected of the ordinarily prudent man?
Realizing that the “ordinarily prudent man” test has been greatly criticized, and admittedly with some justification, I, for one, would retain it until a better is devised. I doubt if there is one of us who would wittingly put the ordinarily prudent man out of countenance, and yet, I fear that Mr. Justice Hall and those who agree with him have slighted the ordinarily prudent man by ignoring his presence in this case.
Did the trainman violate a duty? As I view it, only the speculation of the trial judge makes possible the creation of a duty as to the trainman. The trial judge could not determine whether Duff’s motor vehicle was *113on the tracks or within reach of the overhang of the train. He did. find, though, that Duff had crossed the tracks and then backed up an indeterminate distance.
The testimony overwhelmingly put Duff’s motor vehicle out of danger. The trainman so testified, and so did the disinterested witnesses. Only Duff believed he was in a position of danger.
To the trainman Duff had crossed the track and was safely located away from the overhang of the locomotive. Only by clairvoyance, if he had any, could he know Duff’s mental state — his apprenhension of being in a zone of danger. If through some occult faculty the trainman discovered Duff’s apprehension, he would be under a duty to forfend the consequences of the natural reaction of Duff to extricate himself from a place of peril.
But in the absence of knowledge that Duff entertained such apprehension, the trainman was not required to anticipate that Duff would back his motor vehicle too near or upon the track. On the contrary, the trainman “could not be said to be negligent in assuming that [Duff] would remain in a place of safety, to the side of the track where he first stood.” (Emphasis supplied.) St. Louis, I.M. & S.R. Co. v. Gibson, 48 Okla. 553, 150 Pac. 465. See Mouso v. Bellingham & N. Ry. Co., 106 Wash. 299, 179 Pac. 848; Higgins v. Wilmington City R. Co., 15 Del. 352, 41 Atl. 86; 74 C.J.S. 1400, §751.
Trainmen “may reasonably assume that the vehicle will halt before getting into a position of danger. They are not required to assume otherwise until, in the exercise of reasonable care, they should apprehend danger.” Engberg v. Great Northern Ry. Co., 207 Minn. 194, 290 N.W. 579, 154 A.L.R. 206.
The duty of care on the part of the railroad company is to be determined “by considering what the engineer of a locomotive would be justified in counting upon from travelers on the highway approaching the crossing.” Western Maryland Ry. Co. v. Myers, 163 Md. 534, 163 Atl. 700. There is no reason to hold that the rule should *114be otherwise where the traveler had negotiated the crossing, and nothing was present to indicate to the trainman that the traveler felt compelled to back his vehicle toward the track he had just crossed.
Because of the conditions confronting them as each viewed his own situation, it cannot be said that either Duff or the trainman acted negligently. So believing, I concur in reversing the judgment.